United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 04-2138
                                 ________________

Onie Mae Ward,                              *
                                            *
             Appellee,                      *
                                            *      Appeal from the United States
      v.                                    *      District Court for the
                                            *      Eastern District of Arkansas.
Reginald Moore; Mike Russell;               *
Ollie Collins,                              *             [PUBLISHED]
                                            *
             Appellants.                    *

                                 ________________

                                 Submitted: April 15, 2005
                                     Filed: July 18, 2005
                                 ________________

Before WOLLMAN, HANSEN, and RILEY, Circuit Judges.
                      ________________

HANSEN, Circuit Judge.

       Onie Mae Ward sued Reginald Moore, Mike Russell, and Ollie Collins--
officers of the Osceola, Arkansas Police Department--for damages under 42 U.S.C.
§ 1983. The defendants moved for summary judgment on the basis of qualified
immunity, and the district court denied their motion. The defendants now bring this
interlocutory appeal from the denial of qualified immunity. For the reasons discussed
below, we affirm in part, reverse in part, and remand this case to the district court for
further proceedings consistent with this opinion.
                                           I.
       Ward filed her initial complaint against Officers Moore and Russell on January
16, 2002. The district court entered a scheduling order that, as relevant, required any
motion for summary judgment to be filed by September 13, 2002. On October 17,
2002, with the district court’s permission, Ward amended her complaint to add
Officer Collins as a defendant and to dismiss a claim against Officer Moore. The
district court did not modify the deadline for summary judgment motions.

      At a pretrial conference on October 27, 2003, the date that trial was scheduled
to begin, Ward moved to amend her complaint a second time to specify that the
defendants were being sued in their individual capacities. The district court granted
her motion and reset the trial for May 3, 2004. The district court again did not modify
the deadline for summary judgment motions.

      On March 24, 2004, the defendants moved for summary judgment on the basis
of qualified immunity. They attached to their motion a statement of uncontested
material facts, affidavits, and exhibits. On April 5, 2004, Ward moved that the
defendants’ motion be dismissed as untimely under the scheduling order that required
any summary judgment motion to be filed by September 13, 2002. She did not
address the merits of the defendants’ motion, dispute their statement of uncontested
material facts, or supply any affidavits or exhibits of her own. The defendants
responded that since qualified immunity can only be asserted in response to
individual-capacity claims, it would have been nonsensical for them to file their
summary judgment motion by September 13, 2002, because Ward did not amend her
complaint to sue them in their individual capacities until October 27, 2003.

      In an April 23, 2004 order, the district court agreed with the defendants that
they could not have asserted qualified immunity before they were sued in their
individual capacities, but chided them for waiting for five months after Ward filed her

                                          -2-
second amended complaint to file their summary judgment motion. With the trial
scheduled to begin in ten days, the district court proceeded to rule on the merits of the
defendants’ summary judgment motion “without benefit of a proper response” from
Ward. The district court denied summary judgment on the basis that, comparing the
allegations of Ward’s second amended complaint to the averments of the defendants’
summary judgment materials, there were genuine disputes of material fact. The
district court required Ward to verify her second amended complaint under penalty
of perjury, and she complied with an April 28, 2004, affidavit.

      The defendants then filed this interlocutory appeal of the district court’s denial
of qualified immunity.

                                              II.
       As an initial matter, we must satisfy ourselves of our jurisdiction. An
interlocutory appeal from the denial of qualified immunity is limited in scope. “[T]he
appealable issue is a purely legal one: whether the facts alleged (by the plaintiff, or,
in some cases, the defendant) support a claim of violation of clearly established law.”
Johnson v. Jones, 515 U.S. 304, 313 (1995) (quoted source and internal marks
omitted). “[A] question of ‘evidence sufficiency,’ i.e., which facts a party may, or
may not, be able to prove at trial . . . is not appealable.” Id. However, applying
Johnson to a case where the district court found material factual disputes to exist and
denied qualified immunity to the defendant on that basis, our court held that we have
jurisdiction in cases where it is clear that “the facts required to determine whether [the
defendant] is entitled to qualified immunity are not genuinely in dispute.” Prosser v.
Ross, 70 F.3d 1005, 1006-07 (8th Cir. 1995).

      Accordingly, because it is clear that the facts required to determine whether the
defendants in the case at bar are entitled to qualified immunity are not genuinely in
dispute as to two of Ward’s three claims, we are satisfied that we have jurisdiction.



                                           -3-
                                          III.
       Ward’s second amended complaint, as relevant, alleged the following. On the
evening of August 30, 2001, she was in her home. Without warning, notice, or
consent, Officer Russell entered through the rear door and pointed a gun at Ward.
Without warning, notice, or consent, Officers Moore and Collins kicked in the front
door and entered her home. Officers Moore and Collins proceeded to search Ward’s
home, including her bedroom, the area under her bed, her closets, and her dresser
drawers. The officers lacked a search warrant or probable cause to search her home.
Officer Russell arrested Ward without probable cause, transported her to the police
station, and released her after about an hour.

        Because Ward verified her second amended complaint under penalty of perjury,
it is the equivalent of an affidavit and can serve as her response to the defendants’
summary judgment motion under Federal Rule of Civil Procedure 56(e). See Spear
v. Dayton’s, 733 F.2d 554, 555-56 (8th Cir. 1984). As noted above, Ward did not
respond on the merits to the defendants’ summary judgment motion, so her verified
complaint stands alone as the potential source of any factual controversies.

      The defendants’ summary judgment motion explained that the events of August
30, 2001, unfolded in the course of serving two arrest warrants on Ward’s son, Jessie
Lee James. The defendants attached the executed warrants.

       In his affidavit and in an excerpt of his deposition, Officer Russell averred that
he observed James in Ward’s backyard and shouted at him to stop. James fled into
Ward’s residence, and Officer Russell chased him. Seconds after James entered the
residence and closed the rear screen door, Officer Russell ran up the steps and had his
entry blocked by Ward, who denied that James was inside. Officer Russell drew his
weapon when Officers Moore and Collins, who were at the front of the house, radioed
that James was headed back to the rear. After Officers Moore and Collins took James
into custody inside the house, Officer Russell arrested Ward for obstructing

                                           -4-
governmental operations because she had blocked access to the back door of her
residence and had denied James’s presence.

      In an excerpt of his deposition, Officer Moore averred that he and Officer
Collins were outside the front of Ward’s house when James ran out the front door.
When he saw the officers, he ran back inside and locked the front door. Officer
Collins used his shoulder to break down the door. Officers Moore and Collins
pursued James into the house and arrested him. Officer Moore instructed Officer
Russell to arrest Ward for obstruction of governmental operations. In their affidavits,
Officers Moore, Russell, and Collins each denied searching Ward’s residence.

       The first genuine issue of material fact found by the district court was whether
the defendants had lawful authority to enter Ward’s home. This was error. Nowhere
in her verified complaint did Ward deny that the defendants had two valid arrest
warrants for her son James, that James was in the house, or that the defendants
entered to serve the arrest warrants. Ward’s statement that the officers entered
without warning, notice, or consent did not controvert the essential facts necessary
to resolve the qualified immunity question as to the officers’ entry into her home. A
valid arrest warrant, whether for a felony or a misdemeanor, carries with it the
authority to conduct a forcible entry so long as the police have a reasonable belief that
the suspect resides at the place to be entered and is currently present there. See
United States v. Clayton, 210 F.3d 841, 843-45 (8th Cir. 2000). Accordingly, the
district court should have granted the defendants qualified immunity on Ward’s claim
regarding their entry into her residence.

      The second genuine issue of material fact found by the district court was
whether the defendants had searched Ward’s home and, if so, whether they had lawful
authority to do so. This was correct. The defendants’ affidavits denying that they had
searched her home were controverted by the allegations in Ward’s verified complaint
that Officers Moore and Collins had searched her home, including her bedroom, the

                                           -5-
area under her bed, her closets, and her dresser drawers. The defendants offered no
legal justification for searching the residence. Accordingly, the district court was
right to deny Officers Moore and Collins qualified immunity on Ward’s claim
regarding their search of her home.

       The third genuine issue of material fact found by the district court was whether
the defendants had lawful authority to arrest Ward. This was error. Nowhere in her
verified complaint did Ward deny that she had blocked access to the back door when
Officer Russell attempted to pursue James, or that she had falsely stated that James
was not inside. Ward’s assertion that Officer Russell arrested her without probable
cause must be disregarded because it “purport[s] to state legal conclusions as fact.”
See Murphy v. Missouri Dep’t of Corr., 372 F.3d 979, 982 (8th Cir.), cert. denied,
125 S. Ct. 501 (2004). As such, Ward’s verified complaint did not controvert the
essential facts necessary to resolve the qualified immunity question as to her arrest,1
and the district court should have granted the defendants qualified immunity on that
claim.

                                         IV.
       Finally, the defendants argue that the district court erred by granting Ward’s
second motion to amend her complaint and by allowing her to verify her second
amended complaint belatedly. Those issues are beyond the limited scope of this
interlocutory appeal from the denial of qualified immunity. See Lockridge v. Bd. of


      1
          See Ark. Code Ann. § 5-54-105(a) (“A person commits an offense under this
section if, with purpose to hinder the apprehension, prosecution, conviction, or
punishment of another for an offense, he: (1) Harbors or conceals the person; or . .
. (3) Prevents or obstructs anyone from performing an act which might aid in the
discovery, apprehension, or identification of the person . . . by means of deception;
or (7) Purposefully lies or attempts to purposefully provide erroneous information .
. . to a certified law enforcement officer that would distract from the true course of
the investigation or inhibit the logical or orderly progress of the investigation.”).
                                          -6-
Trustees, 315 F.3d 1005, 1013 (8th Cir. 2003) (en banc) (beyond the narrow issue of
qualified immunity, this court may exercise pendent appellate jurisdiction only over
inextricably intertwined issues, i.e., questions which are necessarily resolved by the
resolution of the qualified immunity question).

                                          V.
       Accordingly, we affirm the judgment of the district court to the extent it denied
qualified immunity to Officers Moore and Collins on Ward’s claim regarding the
search of her home. We reverse the judgment of the district court to the extent it
denied qualified immunity to Officers Moore, Russell, and Collins on Ward’s claims
regarding their entry into her home and her arrest. We direct the district court to grant
the defendants qualified immunity on those claims. The case is remanded to the
district court for further proceedings consistent with this opinion.
                         ______________________________




                                           -7-